         Case 1:17-cv-01789-DLC Document 425 Filed 09/13/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                             THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                            Case No. 17-CV-1789 (DLC)

                          Plaintiff,

                                  v.

        LEK SECURITIES
        CORPORATION, et al.,



                          Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
 IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE TESTIMONY BY JEFFREY
             CLARK OR ANY REFERENCE TO THE FBI OR DOJ

       Defendants Sergey Pustelnik, Nathan Fayyer, and Avalon FA Ltd. (“Defendants”)

respectfully submit this Memorandum of Law in Support of their Motion in Limine to Preclude

Testimony by Jeffrey Clark or any reference to the FBI, DOJ, U.S. Attorneys’ Office or any

criminal investigation.

                                          ARGUMENT

       In its Pre-Trial Statement, the SEC has identified as one of its witnesses Jeffrey Clark, a

Special Agent with the FBI. The SEC proffers that he will testify concerning “federal search

warrants” he obtained for the contents of various g-mail accounts including for Avalon, and that

he provided those documents to the U.S. Attorney’s Office for the District of New Jersey. He

should be precluded from doing so because how he got these documents is not relevant to

anything in this case. Moreover, this is not a criminal matter and none of the Defendants were

ever charged criminally. Whatever investigation was being conducted concerning other
         Case 1:17-cv-01789-DLC Document 425 Filed 09/13/19 Page 2 of 4



individuals and entities – not Avalon, Fayyer or Pustelnik – is not relevant to the case.

Introducing this information will suggest to the jury that Defendants have been accused of or

investigated for criminal misconduct and it will be prejudicial and will confuse the jury.

       Similarly, the SEC is attempting through the use of “summary exhibits,” numbers 23

through 26, attached hereto as Exhibits A through D, to show how it obtained certain exhibits in

this matter, and specifically, that they came not from the Defendants but from the United States

Attorney Office for the District of New Jersey. The SEC should not be permitted to do this.

Again, where the SEC got these documents is not relevant to anything in this case. Moreover,

referencing the United States Attorney Office for the District of New Jersey is being done strictly

and solely to associate Defendants with a criminal investigation that had nothing to do with

them. It would be prejudicial and confusing to the jury to let the SEC get away with this.

       Under Rule 401, “[e]vidence is relevant when ‘it has any tendency to make a [material]

fact more or less probable than it would be without the evidence.’” United States v. White, 692

F.3d 235, 246 (2d Cir.2012), as amended (Sept. 28, 2012) (quoting Fed. R. Evid. 401) (footnote

omitted). “A material fact is one that would affect the outcome of the suit under the governing

law.” Arlio v. Lively, 474 F.3d 46, 52 (2d Cir. 2007) (quoting Beth Israel Med. Ctr. v. Horizon

Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 579 (2d Cir. 2006)). Irrelevant evidence is

inadmissible. Fed. R. Evid. 402.

       Under Rule 403, the Court may exclude evidence even if it is relevant where its probative

value is substantially outweighed by the risk of “unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

See generally United States v. Gupta, 747 F.3d 111, 131–32 (2d Cir. 2014); Gerber v. Computer

Assocs. Int'l, Inc., 303 F.3d 126, 136 (2d Cir. 2002). Evidence is considered prejudicial if it



                                                      2
         Case 1:17-cv-01789-DLC Document 425 Filed 09/13/19 Page 3 of 4



“involves some adverse effect ... beyond tending to prove the fact or issue that justified its

admission into evidence.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176–

77 (S.D.N.Y. 2008) (quoting United States v. Gelzer, 50 F.3d 1133, 1139 (2d Cir. 1995)).

       Moreover, earlier in this case, Defendants attempted to obtain discovery about that

criminal investigation. See e.g., Ex. E, Defendants’ Documents Request, Requests 1-4; Ex. F,

Defendants’ Interrogatories, 6 and 8. The SEC objected to that discovery and the Court

sustained those objections. It would be completely unfair to let the SEC introduce this irrelevant,

confusing and prejudicial evidence having refused to provide Defendants any discovery into this

purported investigation.

                                          CONCLUSION

       For these reasons, the Court should issue an Order granting Defendants’ Motion in limine

and precluding testimony by Jeffrey Clark or any reference to the FBI, DOJ, U.S. Attorneys’

Office or any criminal investigation.

Dated: September 13, 2019

                                                      Respectfully submitted,



                                                      _____________________________
                                                      James M Wines
                                                      Law Office of James M Wines
                                                      1802 Stirrup Lane
                                                      Alexandria, VA 22308
                                                      202.297.6768
                                                      winesj@wineslegal.com

                                                      Steven Barentzen
                                                      Law Office of Steven Barentzen
                                                      17 State Street, Suite 400
                                                      New York, NY 10004
                                                      Phone: (917) 476-0953
                                                      Fax: (202) 888-6268

                                                      3
Case 1:17-cv-01789-DLC Document 425 Filed 09/13/19 Page 4 of 4



                                 Steven@barentzenlaw.com

                                 Attorneys for Defendants Sergey Pustelnik,
                                 Nathan Fayyer and Avalon FA LTD




                                 4
